NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0036n.06
                            Filed: January 9, 2008

                                           No. 07-3322

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


KUNAL SAHA,                                      )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )
                                                 )
OHIO STATE UNIVERSITY; COLUMBUS                  )
CHILDREN’S HOSPITAL RESEARCH                     )    ON APPEAL FROM THE UNITED
INSTITUTE; PHILLIP JOHNSON, Columbus             )    STATES DISTRICT COURT FOR THE
Children’s Hospital Research Institute;          )    SOUTHERN DISTRICT OF OHIO
THOMAS HANSEN, Chair, Pediatrics                 )
Department, College of Medicine, The Ohio        )
State University; FREDERICK SAN FILIPPO,         )
Dean, College of Medicine, The Ohio State        )
University; CAROLE ANDERSON, Vice-               )
Provost, The Ohio State University,              )
                                                 )
       Defendants-Appellees.                     )



       Before: DAUGHTREY, GILMAN, and COOK, Circuit Judges.


       COOK, Circuit Judge. Kunal Saha appeals the district court’s judgment granting motions

to dismiss by the various defendants. Having had the benefit of oral argument, and having studied

the record on appeal and the parties’ appellate briefs, we are not persuaded that the district court

erred. And because we agree with the thorough analysis articulated by the district court, issuing a

detailed opinion of this court would be duplicative and serve no useful purpose. Accordingly, we

affirm the district court’s judgment and adopt the reasoning of its opinion with one exception. In
No. 07-3322
Saha v. Ohio State University


those instances where the district court determined that Saha failed to allege a constitutionally viable

claim, this court dismisses on that ground rather than looking to qualified immunity.1


        We also respond to Saha’s criticism of the district court’s opinion for failing to address his

claims for injunctive relief. We find no fault with the district court’s opinion in this regard for two

reasons: 1) each count of the amended complaint asked only for money damages; and 2) even had

Saha properly pled a claim for injunctive relief, it is unavailable when the underlying claims are

properly dismissed.


        We accordingly affirm.




        1
         Marvin v. City of Taylor, No. 06-2008, ___ F.3d ___, 2007 U.S. App. LEXIS 27950, at *24
(6th Cir. Dec. 4, 2007) (“If there is no constitutional violation, then the plaintiff’s § 1983 claim fails
as a matter of law and the defendant is therefore entitled to summary judgment and does not need
qualified immunity.” (citing Scott v. Harris, 127 S. Ct. 1769, 1780 (2007) (Breyer, J., concurring)
(acknowledging Saucier’s requirement “that lower courts must first decide the ‘constitutional
question’ before they turn to the ‘qualified immunity question.’”))).

                                                  -2-